DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “concatenating respective clickstream embeddings, the word-based features, and the character-based features of the input datasets to form a representation vector indicative of the question text and related user behavior; and predicting, based on the representation vector through a fourth neural network, a first class and a second class of respective user input questions.”
Regarding claim 11, the prior art of record, alone or in combination, fails to teach at least “concatenating respective clickstream embeddings, the word-based features, and the character-based features of the input datasets to form a representation vector indicative of the question text and related user behavior; and predicting, based on the representation vector through a fourth neural network, a first class and a second class of respective user input questions.”
Regarding claim 20, the prior art of record, alone or in combination, fails to teach at least “applying a pre-trained Siamese network with the clickstream datasets to generate clickstream embeddings of the clickstream data; concatenating respective clickstream embeddings, the word-based features, and the character-based features of the input datasets to form a representation vector indicative of the question text and related user behavior; predicting, based on the representation vector through a fourth neural network, a first class and a second class of respective user input questions; and assigning a first target class label and a second target class label to respective user input questions.”
At best, Lin (US 20200050667) teaches in ¶72 a word-character embedding module 111, which is substantially based on a convolutional neural network (CNN).

At best, He et al (US 20200005503) teaches in ¶43 “The character processor 406 produces a character embedding of the source string 401. The word processor 408 produces a word embedding of the source string 401. A character embedding and a word embedding are similar, but a character embedding n-gram can be shared across words.”
The prior art of record, alone or in combination, does not teach the limitations as discussed above, including the concatenating of clickstreams, word-based features, and character-based features to form a representation vector indicative of the question text and related user behavior, and using that vector to predict a first and second class of the respective user input questions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN KY/Primary Examiner, Art Unit 2669